DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pre-amendment filed on 02/26/2020 has been entered.
Claims 1-23, 25-26 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 04/24/2020.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vyshetsky (U.S. Patent No. 10,146,279).
	Regarding claim 1., Vyshesky discloses a solid state drive (SSD) (Figure 1A) comprising: 
	a housing including a plurality of sides surrounding an interior region (Figure 3A 306);  
	a temperature sensor (Figure 3A, S1, S2-S6); and 
	at least one vent  (Figure 1A, Vent 111) in the housing, the at least one vent configured to be opened and closed  (Column 7, lines 43-47) based on temperature data sensed by the temperature sensor (Column 6, lines 64-67, Column 7, lines 1-15) .  
	Regarding claim 2, Vyshesky discloses the housing including a first side opposite a second side (Figure 1A, 130), the at least one vent comprising a plurality of vents on the first side and a plurality of vents on the second side (Figure 1A, 111).  
	Regarding claim 3, Vyshesky discloses  the at least one vent comprising a plurality of vents configured in two rows on at least one side of the housing (Column 6, lines 11-20, lines 53-67, Column 7, lines 1-15)).  
	Regarding claim 4, Vyshesky discloses further comprising a controller  (Figure 3A, 308) that is programmed to open the at least one vent when a first temperature is reached in the housing, and programmed to close the at least one vent when a second temperature is reached in the housing, the first temperature being greater than the second temperature (Column 10, lines 35-67, Column 11, lines 1-8).  

	Regarding claim 6, Vyshesky discloses wherein the structure is positioned in the interior region (Figures 1).  
	Regarding claim 7, Vyshesky discloses wherein the structure comprises a door, and further comprising a door actuation mechanism selected from the group consisting of a roller mechanism and a slider mechanism (Column 3, lines 25-35).  
	Regarding claim 8, Vyshesky discloses wherein the at least one vent comprises a plurality of vents, and wherein the controller is configured to independently control each vent  (Column 10, lines 35-54) 
	Regarding claim 9, Vyshesky discloses further comprising a printed circuit board (PCB) in the interior region, the PCB including a plurality of memory chips positioned thereon (Column 5, 5-13).  
	Regarding claim 10, Vyshesky discloses wherein the SSD comprises a drive selected having a form factor from the group consisting of 2.5 inch and 3.5 inch drive from factor (Figure 3A, 306A).  
	Regarding claim 11, Vyshesky discloses a solid state drive (SSD) (Figure 3A) comprising: 
	a housing including a plurality of sides surrounding an interior region (Figure 3A, 306A); 

	a temperature sensor (Figure 3A, S1-S6); 
a controller (Figure 3A, 308) configured to send a signal to: 
	open the at least one vent when a temperature sensed inside the interior region reaches a first temperature; and close the at least one vent when a temperature sensed inside the interior region reaches a second temperature, wherein the first temperature is greater than the second temperature (Figures 1C, 1D, Column 7, lines 29-42),.  
	Regarding claim 12, Vyshesky discloses wherein the at least one vent comprises a plurality of vents, and wherein the controller is configured to independently control each vent (Figure 3B, 335B).  
	Regarding claim 3, Vyshesky discloses wherein the second temperature is 2'C to 4'C less than the first temperature (Column 8, lines 1-24).  
	Regarding claim 15, Vyshesky discloses a method for controlling the temperature of a solid state drive (SSD), comprising selectively opening and closing at least one vent in the solid state drive in response to measured temperature data (Column 7, lines 43-47).  
	Regarding claim 16-23, 25-26, the apparatus discussed above would performed the method of claims 16-23, 25-26. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827